Citation Nr: 1116164	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral ear pain, including as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2010.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for ear pain, including as secondary to tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was exposed to loud noise in service and has since experienced continuous symptoms of recurrent tinnitus.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by service.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records (STRs) indicate treatment for ear pain in September 1987, February and March 1990, and September 1991.  The August 1991 separation examination showed no abnormalities of either ear.

April 2007 treatment records from Dr. R.H., M.D., an ear, nose and throat (ENT) specialist, show a diagnosis of tinnitus.  A January 2008 letter from Dr. E.L.W., M.D. states that he has treated the Veteran's ear pain and tinnitus for several years.  He reviewed the STRs, which note treatment of ear problems during service, and stated that those problems have been chronic ever since.

During his Board hearing, the Veteran testified that he had had no ear or hearing problems at entrance to service.  Throughout service, he was exposed to loud noises which led to the onset of ear problems in 1986.  He sought treatment several times for his condition and was diagnosed with otitis and tinnitus.  At separation, he reported his ear pain and tinnitus but the treating provider failed to note his problems on the examination report.

Approximately six months after separation, he sought treatment for ear pain and tinnitus; however, when attempting to access those records, he was told that the facility destroys treatment records after seven years.  He now seeks treatment from Dr. E.L.W.  He described his pain as ringing, throbbing and pain.

In this case, there is no dispute that Veteran is competent to report symptoms of ringing in the ears that he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has consistently reported that his ringing in the ears, noted initially as only ear pain, began in service, beginning with his initial claim for benefits and continually throughout the appeal.  The Veteran's statements are also consistent with other evidence of record, including STRs which show complaint and treatment of ear pain and treatment records from Dr. E.L.W.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the competent and credible statements of record asserting tinnitus since service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for tinnitus.

Further, as continuity of symptomatology of a chronic condition has been demonstrated, the Board need not discuss whether the competent medical evidence demonstrates a nexus between his tinnitus and service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for tinnitus is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for ear pain, including as secondary to service-connected tinnitus.  He argues that he suffers physical ear pain separate from tinnitus and that the physical pain should be considered for service connection as a separate disability as secondary to his tinnitus.

STRs indicate treatment for ear pain in September 1987, February and March 1990, and September 1991.  Diagnosis included otitis.  The August 1991 separation examination showed no abnormalities of either ear.  The January 2008 letter from Dr. E.L.W. states that the Veteran has suffered chronic ear pain since service.  November and December 2006 records from Dr. E.L.W. also show complaints and treatment of ear pain, diagnosed as otalgia, otogenic in origin.  The December 2006 and April 2007 records from Dr. R.H., MD, ENT, show diagnosis of ear pain.

In this case, it is unclear whether the Veteran's ear pain is a disability separate from his service-connected tinnitus, and thus eligible for service connection.  The Veteran has not had a VA examination and in light of the current diagnosis and symptomatology, the Board finds that a VA examination is necessary before adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice to inform him of the evidence necessary to substantiate his claim for service connection for bilateral ear pain, including as secondary to his now service-connected tinnitus.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's bilateral ear pain.  The claims file and a copy of this remand must be provided to the examiner and the examiner must indicate review of these items in the report.

The examiner is asked to indicate whether the Veteran has a bilateral ear disability, separate from tinnitus, manifesting as ear pain and what the problem is (if any).  If so, indicate whether it is at least as likely as not (50 percent or more) that the ear pain had onset during service or is in any way related to service or his service-connected tinnitus, to include whether the service-connected tinnitus has aggravated the condition.

Rationale must be provided for any opinion offered.  If the examiner is unable to provide the requested opinion without resort to mere speculation, the examiner must so state and explain why this is so.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


